DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed February 8, 2021. As directed by the amendment: Claims 10, 16, 18, 19, 23, 25, 28, and 29 have been amended. Claims 1-9, 17, and 20 have been cancelled. Claims 30-33 are newly added. Claims 10-16, 18, 19, and 21-33 are presently pending in this application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15, 18, 21-24, 26-28, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
appears applicant is referring to the previously stated bone graft material. Amendment and clarification are required.
Regarding claim 11, ll. 1, the phrase “delivering bone graft” ” is unclear whether applicant is introducing additional new bone graft material or referring to the bone graft material previously stated in claim 10. It appears applicant is referring to the previously stated bone graft material. Amendment and clarification are required.
Regarding claim 18, ll. ll. 3, the phrase “delivering bone graft” is unclear whether applicant is introducing additional new bone graft material or referring to the bone graft material previously stated in claim 16. It appears applicant is referring to the previously stated bone graft material. Amendment and clarification are required.
Regarding claim 22, ll. 2-3, the phrase “receive bone graft material” is unclear whether applicant is introducing additional new bone graft material or referring to the bone graft material previously stated in claim 10. It appears applicant is referring to the previously stated bone graft material. Amendment and clarification are required.
Regarding claim 31, ll. 1, the phrase “delivering bone graft” is unclear whether applicant is introducing additional new bone graft material or referring to the bone graft material previously stated in claim 16. It appears applicant is referring to the previously stated bone graft material. Amendment and clarification are required.
Claims 12-15, 21, 23, 24, 26-28, and 30 are rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. (US 8.945,137), herein referred to as Greenhalgh, and in view of Ali (US 2015/0018886).
Regarding claim 16, Greenhalgh discloses a method for bone graft delivery (Abstract) comprising making an incision (col. 4, ll. 48-67), inserting a rasp (100, 130) (figures 1A, 1B) through the incision (col. 4, ll. 48-67), advancing the rasp (100, 130) to a transverse process (col. 4, ll. 48-55), and rasping (via 134) the transverse process using the rasp (100, 130) (the Examiner notes that in col. 3, ll. 64-66, Greenhalgh discloses that the surface 134 is configured to serve as a rasp for scraping bone and in col. 4, ll. 1-2, says the rasp is for decortication of the area to receive the bone graft 
Yet, Greenhalgh lacks the steps of inserting an intrafacet implant through the incision, advancing the intrafacet implant through the incision to a facet joint, implanting the intrafacet implant within the facet joint.
However, Ali teaches the steps of inserting an intrafacet implant (1100) through an incision (figure 19A), advancing the intrafacet implant (1100) through the incision to a facet joint (¶138, ¶139), implanting the intrafacet implant (1100) within the facet joint (¶138, ¶139).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Greenhalgh’s method with the steps of inserting an intrafacet implant through the incision, advancing the intrafacet implant through the incision to a facet joint, implanting the intrafacet implant within the facet joint as taught by Ali, since such a modification would result in fusion on the vertebras at the facet joint (¶138).
Regarding claim 31, the modified Greenhalgh’s method has further comprising delivering the bone graft material to the facet joint (col. 4, ll. 48-55 of Greenhalgh).

Allowable Subject Matter
Claims 10-15, 18, 21-24, 26, 27, and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 18 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19, 29, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is allowed.

Response to Arguments
Applicant’s arguments on page 7, under 35 U.S.C. 103, of the Remarks directed to amended independent claim 10 and its dependents is considered persuasive. 
Applicant’s arguments on pages 7-8, under 35 U.S.C. 103, of the Remarks are directed to amended claim 16. Thus, the Examiner has relied upon the combination of references Greenhalgh ‘137 in view of Ali to teach applicant’s amended features, see Office Action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775